         Case 2:19-cv-02499-CMR Document 29 Filed 12/08/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JUANITA MUSE, individually, and
 on behalf of all other similarly situated
 consumers,
                                                             CIVIL ACTION NO. 19-2499
                          Plaintiff,
             v.
 HOLLOWAY CREDIT SOLUTIONS,
 LLC
                          Defendant.

                                                ORDER

       AND NOW, this 8th day of December 2020, upon consideration of Plaintiff’s Motion for

Class Certification [Doc. No. 22] and responses and replies thereto, and for the reasons stated in

the accompanying memorandum opinion, it is hereby ORDERED that:

           1.     Plaintiff’s Motion for Class Certification is GRANTED. The following Class is

                  hereby certified:

                         All consumers with a Pennsylvania address to
                         whom Defendant sent a collection letter
                         substantially similar to Exhibit A of Plaintiff’s
                         Complaint during a period beginning one year prior
                         to the filing of this initial action and ending 21 days
                         after the service of the initial complaint filed in this
                         action.

           2.     Plaintiff Juanita Muse is designated Class Representative and Daniel Zemel and

                  Nicholas Linker of the law firm Zemel Law LLC are authorized to serve as Class

                  Counsel for the Class in this action.

           3. The parties shall confer as to Notice, and any proposed Class Action Notice

                  Administration form, and Plaintiff shall submit a proposed form of Class

                  notification to the Court for review and approval within 30 days of this Order.
 Case 2:19-cv-02499-CMR Document 29 Filed 12/08/20 Page 2 of 2




   4. Defendant shall produce a Class List for the class to Plaintiff’s counsel within 30

      days of this Order for use in mailing Notice to the Class.

   5. After a ruling approving the Notice to the Class, a further Scheduling Order will

      issue.

It is so ORDERED.
                                            BY THE COURT:

                                            /s/ Cynthia M. Rufe

                                            CYNTHIA M. RUFE, J.




                                        2
